 1   MICHAEL K. BROWN / CA SB# 106975
     KATHERNINE F. WENGER / CA SB #223045
 2   DAVID M. MARCHIANO / CA SB# 264809
 3   BROWN, GEE & WENGER LLP
     200 Pringle Avenue, Suite 400
 4   Walnut Creek CA 94596
     Telephone: (925) 943-5000
 5   Facsimile: (925) 933-2100
     mbrown@bgwcounsel.com
 6
     kwenger@bgwcounsel.com
 7   dmarchiano@bgwcounsel.com

 8   Attorneys for Plaintiff
     GROVE WAY INVESTMENTS, LLC
 9
     ERINN M. CONTRERAS/ CA SB# 244563
10   DANIEL S. MAROON/ CA SB# 297900
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
11   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111-4109
12   Telephone: (415) 434-9100
     Facsimile: (425) 434-3947
13   econtreras@sheppardmulllin.com
     dmarooon@sheppardmullin.com
14   Attorneys for Defendant
15   CENTENE MANAGEMENT COMPANY, LLC

16                             UNITED STATES DISTRICT COURT

17                            EASTERN DISTRICT OF CALIFORNIA

18

19     GROVE WAY INVESTMENTS, LLC, a                  CASE NO. 2:19-cv-00696-JAM-EFB
       California limited liability company,
20
                            Plaintiff,               STIPULATED PROTECTIVE ORDER
21
       v.
22
       CENTENE MANAGEMENT COMPANY,
23     LLC, a Wisconsin limited liability company,
       and DOES 1 through 20, inclusive,
24
                            Defendants.
25

26
       AND COUNTERCLAIM
27

28

     STIPULATED PROTECTIVE ORDER                                       2:19-cv-00696-JAM-EFB
 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following
 6   Stipulated Protective Order in accordance with Civil Local Rule 141, 141.1, 143, and 251, as
 7   well as Federal Rule of Civil Procedure 26. The parties acknowledge that this Order does not
 8   confer blanket protections on all disclosures or responses to discovery and that the protection it
 9   affords from public disclosure and use extends only to the limited information or items that are
10   entitled to confidential treatment under the applicable legal principles. The parties further
11   acknowledge, as set forth in Section 13.3, below, that this Stipulated Protective Order does not
12   entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the
13   procedures that must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15   2.      DEFINITIONS
16           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
17   information or items under this Order.
18           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
19   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
20   of Civil Procedure 26(c), including but not limited to trade secrets, competitive analyses, income
21   statements, client or customer information, and bank or financial records and statements, along
22   with other proprietary or confidential information.
23           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
24   well as their support staff).
25           2.4     Designating Party: a Party or Non-Party that designates information or items that
26   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
27           2.5     Disclosure or Discovery Material: all items or information, regardless of the
28   medium or manner in which it is generated, stored, or maintained (including, among other things,
                                                                                                          1
     STIPULATED PROTECTIVE ORDER                                                 2:19-cv-00696-JAM-EFB
 1   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
 2   responses to discovery in this matter.
 3           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
 4   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 5   consultant in this action.
 6           2.7    House Counsel: attorneys who are employees of a party to this action. House
 7   Counsel does not include Outside Counsel of Record or any other outside counsel.
 8           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
 9   entity not named as a Party to this action.
10           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this
11   action but are retained to represent or advise a party to this action and have appeared in this
12   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
13   that party.
14           2.10   Party: any party to this action, including all of its officers, directors, employees,
15   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
16           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
17   Material in this action.
18           2.12   Professional Vendors: persons or entities that provide litigation support services
19   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
20   organizing, storing, or retrieving data in any form or medium) and their employees and
21   subcontractors.
22           2.13   Protected Material: any Disclosure or Discovery Material that is designated as
23   “CONFIDENTIAL.”
24           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
25   Producing Party.
26   3.      GOOD CAUSE STATEMENT
27           3.1    The parties contend there is good cause and a particularized need for a Protective
28   Order to preserve the interests of confidentiality and privacy of the parties in this case. This
                                                                                                            2
     STIPULATED PROTECTIVE ORDER                                                  2:19-cv-00696-JAM-EFB
 1   action is likely to involve valuable and confidential commercial and financial information for
 2   which special protection from public disclosure and from use for any purpose other than
 3   prosecution of this action is warranted. Such confidential and proprietary materials and
 4   information consist of, among other things, confidential business or financial records and other
 5   information, information regarding confidential business practices, or other confidential
 6   commercial information, including information potentially implicating the privacy rights of third
 7   parties or information otherwise generally unavailable to the public. It is in the best interests of
 8   the parties and the Court, in order to facilitate efficient discovery, to limit discovery disputes, and
 9   to protect the privacy and confidentiality of the parties, to enter a Protective Order.
10             3.2.   The entry of a Protective Order by the Court pursuant to this Stipulation shall not
11   be construed as any ruling by the Court on the aforementioned legal statements or privilege
12   claims, nor shall this section be construed as part of any such Court Order.
13             3.3    In entering this Protective Order, the parties do not intend to designate
14   information or documents as confidential for tactical reasons. The Parties agree to designate
15   information as CONFIDENTIAL only when a good faith belief exists that the information has
16   been maintained in a confidential manner and there is good cause for excluding it from the public
17   record.
18   4.        SCOPE
19             The protections conferred by this Stipulation and Order cover not only Protected Material
20   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
21   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
22   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
23   However, the protections conferred by this Stipulation and Order do not cover the following
24   information: (a) any information that is in the public domain at the time of disclosure to a
25   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
26   a result of publication not involving a violation of this Order, including becoming part of the
27   public record through trial or otherwise; and (b) any information known to the Receiving Party
28   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
                                                                                                            3
     STIPULATED PROTECTIVE ORDER                                                   2:19-cv-00696-JAM-EFB
 1   obtained the information lawfully and under no obligation of confidentiality to the Designating
 2   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 3    5.    DURATION
 4          Even after final disposition of this litigation, the confidentiality obligations imposed by
 5   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
 6   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
 7   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
 8   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
 9   action, including the time limits for filing any motions or applications for extension of time
10   pursuant to applicable law.
11   6.     DESIGNATING PROTECTED MATERIAL
12          6.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
13   or Non-Party that designates information or items for protection under this Order must take care
14   to limit any such designation to specific material that qualifies under the appropriate standards.
15   The Designating Party must designate for protection only those parts of material, documents,
16   items, or oral or written communications that qualify – so that other portions of the material,
17   documents, items, or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this Order.
19          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
21   unnecessarily encumber or retard the case development process or to impose unnecessary
22   expenses and burdens on other parties) expose the Designating Party to sanctions.
23          If it comes to a Designating Party’s attention that information or items that it designated
24   for protection do not qualify for protection, that Designating Party must promptly notify all other
25   Parties that it is withdrawing the mistaken designation.
26          6.2     Manner and Timing of Designations. Except as otherwise provided in this Order
27   (see, e.g., second paragraph of section 6.2(a) below), or as otherwise stipulated or ordered,
28   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                                                                                                          4
     STIPULATED PROTECTIVE ORDER                                                  2:19-cv-00696-JAM-EFB
 1   designated before the material is disclosed or produced.
 2          Designation in conformity with this Order requires:
 3                  (a)     for information in documentary form (e.g., paper or electronic documents,
 4   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 5   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only
 6   a portion or portions of the material on a page qualifies for protection, the Producing Party also
 7   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 8   margins).
 9          A Party or Non-Party that makes original documents or materials available for inspection
10   need not designate them for protection until after the inspecting Party has indicated which
11   material it would like copied and produced. During the inspection and before the designation, all
12   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
13   inspecting Party has identified the documents it wants copied and produced, the Producing Party
14   must determine which documents, or portions thereof, qualify for protection under this Order.
15   Then, before producing the specified documents, the Producing Party must affix the
16   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
17   portions of the material on a page qualifies for protection, the Producing Party also must clearly
18   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
19                  (b)     for testimony given in deposition or in other pretrial or trial proceedings,
20   that the Designating Party identify on the record, before the close of the deposition, hearing, or
21   other proceeding, all protected testimony.
22                  (c)     for information produced in some form other than documentary and for
23   any other tangible items, that the Producing Party affix in a prominent place on the exterior of
24   the container or containers in which the information or item is stored the legend
25   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
26   the Producing Party, to the extent practicable, shall identify the protected portion(s).
27          6.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
28   designate qualified information or items does not, standing alone, waive the Designating Party’s
                                                                                                            5
     STIPULATED PROTECTIVE ORDER                                                  2:19-cv-00696-JAM-EFB
 1   right to secure protection under this Order for such material. Upon timely correction of a
 2   designation, the Receiving Party must make reasonable efforts to assure that the material is
 3   treated in accordance with the provisions of this Order.
 4   7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5          7.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
 6   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 8   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 9   challenge a confidentiality designation by electing not to mount a challenge promptly after the
10   original designation is disclosed.
11          7.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
12   process by providing written notice of each designation it is challenging and describing the basis
13   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
14   notice must recite that the challenge to confidentiality is being made in accordance with this
15   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
16   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
17   forms of communication are not sufficient) within 14 days of the date of service of notice. In
18   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
19   designation was not proper and must give the Designating Party an opportunity to review the
20   designated material, to reconsider the circumstances, and, if no change in designation is offered,
21   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
22   stage of the challenge process only if it has engaged in this meet and confer process first or
23   establishes that the Designating Party is unwilling to participate in the meet and confer process in
24   a timely manner.
25          7.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
26   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
27   Eastern District Local Rule 230 and 251 (and in compliance with Civil Local Rule 141 and
28   141.1, if applicable) within 21 days of the initial notice of challenge or within 14 days of the
                                                                                                            6
     STIPULATED PROTECTIVE ORDER                                                   2:19-cv-00696-JAM-EFB
 1   parties agreeing that the meet and confer process will not resolve their dispute, whichever is
 2   earlier. Each such motion must be accompanied by a competent declaration affirming that the
 3   movant has complied with the meet and confer requirements imposed in the preceding
 4   paragraph. Failure by the Designating Party to make such a motion including the required
 5   declaration within 21 days (or 14 days, if applicable) shall automatically waive the
 6   confidentiality designation for each challenged designation. In addition, the Challenging Party
 7   may file a motion challenging a confidentiality designation at any time if there is good cause for
 8   doing so, including a challenge to the designation of a deposition transcript or any portions
 9   thereof. Any motion brought pursuant to this provision must be accompanied by a competent
10   declaration affirming that the movant has complied with the meet and confer requirements
11   imposed by the preceding paragraph.
12          The burden of persuasion in any such challenge proceeding shall be on the Designating
13   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
14   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
15   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
16   file a motion to retain confidentiality as described above, all parties shall continue to afford the
17   material in question the level of protection to which it is entitled under the Producing Party’s
18   designation until the court rules on the challenge.
19   8.     ACCESS TO AND USE OF PROTECTED MATERIAL
20          8.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
21   or produced by another Party or by a Non-Party in connection with this case only for
22   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
23   disclosed only to the categories of persons and under the conditions described in this Order.
24   When the litigation has been terminated, a Receiving Party must comply with the provisions of
25   section 14 below (FINAL DISPOSITION).
26          Protected Material must be stored and maintained by a Receiving Party at a location and
27   in a secure manner that ensures that access is limited to the persons authorized under this Order.
28          8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                                            7
     STIPULATED PROTECTIVE ORDER                                                  2:19-cv-00696-JAM-EFB
 1   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
 2   disclose any information or item designated “CONFIDENTIAL” only to:
 3                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as
 4   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 5   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 6   Bound” that is attached hereto as Exhibit A;
 7                  (b)    the officers, directors, and employees (including House Counsel) of the
 8   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
 9   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10                  (c)    Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
12   and Agreement to Be Bound” (Exhibit A);
13                  (d)    the court and its personnel;
14                  (e)    court reporters and their staff, professional jury or trial consultants, mock
15   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation
16   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                  (f)    during their depositions, witnesses in the action to whom disclosure is
18   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
19   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
20   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
21   separately bound by the court reporter and may not be disclosed to anyone except as permitted
22   under this Stipulated Protective Order.
23                  (g)    the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information.
25   9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
26          LITIGATION

27          If a Party is served with a subpoena or a court order issued in other litigation that compels
28   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
                                                                                                           8
     STIPULATED PROTECTIVE ORDER                                                 2:19-cv-00696-JAM-EFB
 1   Party must:
 2                  (a)        promptly notify in writing the Designating Party. Such notification shall
 3   include a copy of the subpoena or court order;
 4                  (b)        promptly notify in writing the party who caused the subpoena or order to
 5   issue in the other litigation that some or all of the material covered by the subpoena or order is
 6   subject to this Protective Order. Such notification shall include a copy of this Stipulated
 7   Protective Order; and (c) cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9          If the Designating Party timely seeks a protective order, the Party served with the
10   subpoena or court order shall not produce any information designated in this action as
11   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
12   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
13   shall bear the burden and expense of seeking protection in that court of its confidential material –
14   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
15   Party in this action to disobey a lawful directive from another court.
16   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
17          LITIGATION

18                  (a)        The terms of this Order are applicable to information produced by a Non-
19   Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
20   Parties in connection with this litigation is protected by the remedies and relief provided by this
21   Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
22   additional protections.
23                  (b)        In the event that a Party is required, by a valid discovery request, to
24   produce a Non-Party’s confidential information in its possession, and the Party is subject to an
25   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
26   Party shall:
27                             (1)    promptly notify in writing the Requesting Party and the Non-Party
28   that some or all of the information requested is subject to a confidentiality agreement with a
                                                                                                             9
     STIPULATED PROTECTIVE ORDER                                                     2:19-cv-00696-JAM-EFB
 1   Non-Party;
 2                          (2)     promptly provide the Non-Party with a copy of the Stipulated
 3   Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific
 4   description of the information requested; and
 5                          (3)     make the information requested available for inspection by the
 6   Non-Party.
 7                  (c)     If the Non-Party fails to object or seek a protective order from this court
 8   within 14 days of receiving the notice and accompanying information, the Receiving Party may
 9   produce the Non-Party’s confidential information responsive to the discovery request. If the
10   Non-Party timely seeks a protective order, the Receiving Party shall not produce any information
11   in its possession or control that is subject to the confidentiality agreement with the Non-Party
12   before a determination by the court. Absent a court order to the contrary, the Non-Party shall
13   bear the burden and expense of seeking protection in this court of its Protected Material.
14   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
16   Material to any person or in any circumstance not authorized under this Stipulated Protective
17   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
18   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
19   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
20   made of all the terms of this Order, and (d) request such person or persons to execute the
21   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
22   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
23          MATERIAL

24          When a Producing Party gives notice to Receiving Parties that certain inadvertently
25   produced material is subject to a claim of privilege or other protection, the obligations of the
26   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
27   provision is not intended to modify whatever procedure may be established in an e-discovery
28   order that provides for production without prior privilege review. Pursuant to Federal Rule of
                                                                                                          10
     STIPULATED PROTECTIVE ORDER                                                  2:19-cv-00696-JAM-EFB
 1   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 2   communication or information covered by the attorney-client privilege or work product
 3   protection, the parties may incorporate their agreement in the stipulated protective order
 4   submitted to the court.
 5   13.    MISCELLANEOUS
 6          13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
 7   seek its modification by the court in the future.
 8          13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
 9   Order no Party waives any right it otherwise would have to object to disclosing or producing any
10   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
11   no Party waives any right to object on any ground to use in evidence of any of the material
12   covered by this Protective Order.
13          13.3    Filing Protected Material. Without written permission from the Designating Party
14   or a court order secured after appropriate notice to all interested persons, a Party may not file in
15   the public record in this action any Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed
17   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
18   issue. If a Receiving Party's request to file Protected Material under seal pursuant to Civil Local
19   Rule 141(b) is denied by the court, then the Receiving Party may file the information in the
20   public record unless otherwise instructed by the court.
21   14.    FINAL DISPOSITION
22          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
23   Receiving Party must return all Protected Material to the Producing Party or destroy such
24   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
25   compilations, summaries, and any other format reproducing or capturing any of the Protected
26   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
27   submit a written certification to the Producing Party (and, if not the same person or entity, to the
28   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
                                                                                                          11
     STIPULATED PROTECTIVE ORDER                                                  2:19-cv-00696-JAM-EFB
 1   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
 2   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
 3   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 4   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 5   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
 6   product, and consultant and expert work product, even if such materials contain Protected
 7   Material. Any such archival copies that contain or constitute Protected Material remain subject to
 8   this Protective Order as set forth in Section 5 (DURATION).
 9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11                                                         BROWN, GEE & WENGER LLP

12   DATED: November 30, 2019                              Katherine F. Wenger
                                                           Attorneys for Plaintiff Grove Way
13                                                         Investments LLC
14
                                                           SHEPPARD MULLIN RICHTER &
15                                                         HAMPTON LLP
16
     DATED: October 30, 2019                               Daniel Maroon
17                                                         Attorneys for Defendant Centene
                                                           Management Company, LLC
18

19                                    SIGNATURE ATTESTATION
20          I hereby attest that all signatories listed above, on whose behalf this stipulation is
21   submitted, concur in the filing’s content and have authorized the filing.
22   DATED: November 11, 2019                      BROWN, GEE & WENGER LLP
                                                   Katherine F. Wenger
23                                                 KATHERINE F. WENGER
                                                   Attorneys for Grove Way Investments, LLC
24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26

27
     DATED: 11/12/19                                       /s/ John A. Mendez__________
28                                                         HON. JOHN A. MENDEZ
                                                                                                        12
     STIPULATED PROTECTIVE ORDER                                                  2:19-cv-00696-JAM-EFB
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       13
     STIPULATED PROTECTIVE ORDER   2:19-cv-00696-JAM-EFB
 1                                              EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,                                             [print or type full name], of
 4                                                         [print or type full address], declare under
 5   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order
 6   that was issued by the United States District Court for the Eastern District of California on [date]
 7   in the case of Grove Way Investments, LLC v. Centene Management Company, LLC, Case No.
 8   2:19-CV-00696-JAM-EFB. I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Stipulated Protective
12   Order to any person or entity except in strict compliance with the provisions of this Order.
13          I further agree to submit to the jurisdiction of the United States District Court for the
14   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16          I hereby appoint                                       [print or type full name] of
17                                                                 [print or type full address and
18   telephone number] as my California agent for service of process in connection with this action or
19   any proceedings related to enforcement of this Stipulated Protective Order.
20   Date: __________________________
21   City and State where sworn and signed: ________________________________
22   Printed name: ________________________________________
23   Signature: ______________________________________
24

25

26

27

28
                                                                                                         14
     STIPULATED PROTECTIVE ORDER                                                 2:19-cv-00696-JAM-EFB
